Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Claims 1, 18 allowable. The restriction requirement set forth in the Office action mailed on 8/18/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 1, 18 is withdrawn.  Claims 1, 18 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Laleh Jalali (REG 40,031) on 3/2/2022.
The application has been amended as follows: 

10. (Currently Amended) The latch module of Claim 1, 

14. (Cancelled) 
15. (Cancelled) 
16. (Cancelled) 
17. (Cancelled) 
 

Allowable Subject Matter

Claims 1, 5-13, 18-20 allowed.


a latch housing having an arm, the arm including an attachment point at an end thereof to fasten the latch housing to an end of the electronic component housing; 
an EMI cage having a front body, a peripheral frame, and a plurality of fingers extending between the front body and the peripheral frame, the front body defining an opening to receive the arm of the latch housing therethrough,

a latch coupled to a front face of the latch housing such that it is movable with respect to the latch housing so as to define a closed position and an open position, the open position corresponding to the latch extending at an angle with respect to the front face of the latch housing, wherein the latch housing, the EMI cage and the latch are configured such that, when the latch housing is fastened to the electronic component housing, the arm of the latch housing extends through the opening of the front body of the EMI cage toward one or more electronic components within the electronic component housing, the EMI cage is held between the latch housing and the end of the electronic component housing, and the front body of the EMI cage is held against the latch housing

2.	With respect to claims 18-20 the allowability resides in the overall structure of the device as recited in independent claim 18 and at least in part because of claimed limitations:


an EMI cage having a front body, a peripheral frame, and a plurality of fingers extending between the front body and the peripheral frame, the front body defining an opening to receive the arm of the latch housing therethrough,

a latch coupled to a front face of the latch housing such that it is movable with respect to the latch housing so as to define a closed position and an open position, the open position corresponding to the latch extending at an angle with respect to the front face of the latch housing, wherein the latch housing, the EMI cage and the latch are configured such that, when the latch housing is fastened to the respective memory card housing, the arm of the latch housing extends through the opening of the front body of the EMI cage toward one or more electronic components within the respective memory card housing, the EMI cage is held between the latch housing and the end of the respective memory card housing, and the front body of the EMI cage is held against the latch housing

The aforementioned limitations in combination with all remaining limitations of claims 1, 18 are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
3.	None of the cited references teach nor suggest the above noted limitations of claims 1, 18 in combination with the remaining limitations.

Hartman (US 20080144271 A1) fig 6d has a latch arm (406) but it not received in an opening of an EMI cage. The fingers of Hartman do not have a peripheral frame.


Gallarelli (US 20080205026 A1) fig 1 element 115 does teach a few openings which are unlabeled and they may receive a portion of the latch, but they do not receive a latch arm including an attachment point as claimed. Titus (US 20080043454 A1) figs 7-9 have a similar situation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           
/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841